PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/534,242
Filing Date: 8 Jun 2017
Appellant(s): BAAIJENS et al.



__________________
Daniel Piotrowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 16 June 2021 and 30 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 and 15 are rejected under 35 USC 102(a)(1) as being anticipated by Uchiumi et al. (US 2010/0063566 A1).
Claims 9 and 11 are rejected under 35 USC 103 as being unpatentable over Uchiumi as applied to claim 1, and further in view of Maxik et al. (US 2014/0306620 A1).
Claim 8 is rejected under 35 USC 103 as being unpatentable over Uchiumi as applied to claims 1, 2, and 7, and further in view of Lau (US 2010/089433 A1).
Claim 10 is rejected under 35 USC 103 as being unpatentable over Uchiumi and Maxik as applied to claims 1 and 9, and further in view of Spero (US 8,100,552 B2).
Claim 12 is rejected under 35 USC 103 as being unpatentable over Uchiumi and Maxik as applied to claims 1 and 9, and further in view of Recker et al. (US 2009/0059603 A1).

(2) Response to Argument
Appellant argues that the claimed invention of claim 1 provides a system for controlling the exposure by humans to higher doses of blue light, also known as blue 
Appellant argues that to reduce the blue hazard risk, the sensor of the lighting device claimed in claim 1 measures the spectral composition of the initial spectrum and calculates from that the CCT.  The examiner disagrees.  Claim 1 does not require a sensor, nor does it require any process of using a sensor, and in any case Uchiumi’s light characteristic analyzing portion 303 measures the spectral composition of the initial spectrum (Uchiumi paragraph 90 “the light characteristic analyzing portion 303 thus receives illuminating light from the light source system to analyze the intensity, wave length characteristics, etc., of received light”) and calculates from that the CCT (Uchiumi paragraph 90 “The imparted analysis result at least contains information indicative of light energy quantity, such as radiant flux in each given wavelength interval included in illuminating light, and may further contain the position of illuminating light on the chromaticity coordinate (vector value) and a general color rendering index value based on a reference of standard light (D65, etc.), which index corresponds to the color temperature of illuminating light”).
Appellant argues that Uchiumi does not teach “a control unit being configured to control a lighting element being at least one of a tunable light filter, switchable lighting element, dimmable lighting element for tuning of the source light with respect to a ratio between a first emission peak in a wavelength range of 460- 490nm and a second emission peak in a wavelength range of 430-460nm”.  The examiner disagrees.  Uchiumi’s control unit acts by dimming the lighting element; as Uchiumi explains “the tendency of control of each emitter in execution of bioeffect level adjustment is such that 
Appellant argues that Uchiumi does not teach “said tuning further comprises an adaption in the emission intensity in the green to red part of the spectrum by controlling the dimmable green and red LEDs to compensate a shift in the CCT of the white emission spectrum because of a tuning of the ratio between the first and second emission peak upon a switch from the first to the second operation state, such that the CCT of the white emission spectrum is without change; wherein the compensation of Conditions to be set in finding a solution include chromaticity coordinate values x=0.31.+-.0.005 and y=0.32.+-.0.005 in the XYZ color specification system, a general color rendering index of 80.0 (based on reference of CIE standard light D65), and constant radiant intensity. These conditions mean that the color of illuminating light is within a range of so-called white light, that accuracy in the way of look of an object color is kept at high level, and the luminance, i.e., brightness of illuminating light is maintained (Uchiumi paragraph 59 (see also paragraph 70 “a range of controlling the light emission intensities of four emitters is calculated within a range satisfying a given condition in the same manner as in the first embodiment”))”.  Table 3 shows the result of these calculations regarding the green and red LEDs; in the first mode in which the bioeffect level is maximized, the green LED (emitter 3) and red LED (emitter 4) have intensities of 99.5 and 105.4, respectively, while in the second mode in which the bioeffect level is minimized the green LED (emitter 3) and red LED (emitter 4) have been dimmed and undimmed to intensities of 129.1 and 94.4, respectively.  The results of controlling the emitters in this way are asserted by Uchiumi to be a white spectrum with unchanging CCT (from Uchiumi paragraph 72; “in this manner, use of the color temperature and color rendering properties of illuminating light substantially constant (emphasis added)”).
Appellant argues that Uchiumi controls all emitters in contrast to Appellant controlling only the green and red emitters to compensate for the shift in the CCT.  The examiner disagrees.  The “shift in the CCT” is defined earlier in the claim as “a shift in the CCT of the white emission spectrum because of a tuning of the ratio between the first and second emission peak upon a switch from the first to the second operation state, such that the CCT of the white emission spectrum is without change” (application claim 1, emphasis added).  By the definition provided, Uchiumi’s control of the blue LEDs is not “to compensate for the shift in the CCT”, since said control of the blue LEDs is the cause of the claimed “shift in the CCT” by definition – that is, the claimed shift in the CCT is not just any shift in the CCT, but the specific shift in the CCT caused by the tuning of the two blue LEDs, and the tuning of Uchiumi’s blue LEDs cannot reasonably considered to be compensation for the tuning of Uchiumi’s blue LEDs.  Uchiumi’s disclosure is the same as the Appellant’s; the ratio of the intensities of the two blue LEDs are tuned on the basis of the bioeffects of those wavelengths (Uchiumi paragraph 71: “The tendency of control of each emitter in execution of bioeffect level adjustment is such that the light intensity level of the first emitter is lowered while that of the second emitter is raised when the bioeffect level is raised, and, inversely, that the light intensity level of the first emitter is raised while that of the second emitter is lowered when the bioeffect level is lowered”) and the intensities of the green and red LEDs are also 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHANIEL J LEE/Examiner, Art Unit 2875     
                                                                                                                                                                                                   Conferees:
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875 

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.